09-0047-ag
    Chen v. Holder
                                                                                  BIA
                                                                          A077 107 437




                      UNITED STATES COURT OF APPEALS
                          FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
Rulings by summary order do not have precedential effect. Citation to a summary order
filed on or after January 1, 2007, is permitted and is governed by Federal Rule of
Appellate Procedure 32.1 and this court’s Local Rule 32.1.1. When citing a summary order
in a document filed with this court, a party must cite either the Federal Appendix or an
electronic database (with the notation “summary order”). A party citing a summary order
must serve a copy of it on any party not represented by counsel.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Daniel Patrick Moynihan
    United States Courthouse, 500 Pearl Street, in the City of
    New York, on the 16 th day of February, two thousand ten.

    PRESENT:
             RALPH K. WINTER,
             GUIDO CALABRESI,
             PETER W. HALL,
                    Circuit Judges.
    _________________________________________

    FENG QING CHEN,
    ALSO KNOWN AS LENG LENG TANG,
             Petitioner,

                     v.                                    09-0047-ag
                                                           NAC
    ERIC H. HOLDER JR., U.S. ATTORNEY GENERAL,
             Respondent.
    _________________________________________

    FOR PETITIONERS:              James Costo, New York, New York.

    FOR RESPONDENT:               Tony West, Assistant Attorney
                                  General; Linda S. Wernery, Assistant
                                  Director; Thankful T. Vanderstar,
                                  Attorney, Office of Immigration
                       Litigation, U.S. Department of
                       Justice, Washington, D.C.

     UPON DUE CONSIDERATION of this petition for review of a
Board of Immigration Appeals (“BIA”) decision, it is hereby
ORDERED, ADJUDGED, AND DECREED, that the petition for review
is DENIED in part and DISMISSED in part.

     Petitioner Feng Qing Chen seeks review of the December
9, 2008 order of the BIA denying her motion to reopen. In
re Feng Qing Chen a.k.a. Leng Leng Tang, No. A077 107 437
(B.I.A. Dec. 9, 2008). We assume the parties’ familiarity
with the underlying facts and procedural history of the
case.

     We review the denial of a motion to reopen for abuse of
discretion. See Kaur v. BIA, 413 F.3d 232, 233 (2d Cir.
2005) (per curiam). As an initial matter, to the extent
that Chen attempts to challenge the BIA’s October 2002 order
dismissing her appeal or its February 2003 order denying her
first motion to reopen, those orders are not properly before
this Court and we dismiss the petition for review to that
extent. See 8 U.S.C. § 1252(b)(1); Stone v. INS, 514 U.S.
386, 405 (1995); Ke Zhen Zhao v. U.S. Dep’t of Justice, 265
F.3d 83, 89-90 (2d Cir. 2001).

     Only the BIA’s December 2008 order denying Chen’s second
motion to reopen is properly before us, as that is the only
decision from which she filed a timely petition for review.
See 8 U.S.C. § 1252(b)(1). However, Chen has waived any
challenge to the agency’s denial of her second motion to
reopen by failing to sufficiently argue this issue in her
brief. See Yueqing Zhang v. Gonzales, 426 F.3d 540, 542
n.1, 546 n.7 (2d Cir. 2005). Instead, she devotes only a
single conclusory sentence to that order in the argument
section of her brief, which does not suffice as a challenge
to the BIA’s order.

     For the foregoing reasons, the petition for review is
DENIED in part and DISMISSED in part. As we have completed
our review, any stay of removal that the Court previously
granted in this petition is VACATED, and any pending motion
for a stay of removal in this petition is DISMISSED as moot.


                              2
Any pending request for oral argument in this petition is
DENIED in accordance with Federal Rule of Appellate
Procedure 34(a)(2), and Second Circuit Local Rule 34(b).

                            FOR THE COURT:
                            Catherine O’Hagan Wolfe, Clerk




                              3